Citation Nr: 1760267	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-15 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis prior to March 16, 2015.

2.  Entitlement to a rating in excess of 10 percent for left knee valgus laxity prior to March 16, 2015.

3.  Entitlement to a rating in excess of 30 percent for status-post left total knee arthroplasty with residual surgical scar, effective May 1, 2016.

4.  Entitlement to a staged rating in excess of 10 percent for right knee status-post cruciate ligament reconstruction and torn meniscus with residual scar prior to December 3, 2013, and in excess of 20 percent thereafter.

5.  Entitlement to a rating in excess of 10 percent for right knee valgus laxity, effective February 12, 2007.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) for service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from July 1979 to August 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision and September 2012 notification letter issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  A January 2014 rating decision (and March 2014 notification letter) shows that the RO granted an increased staged rating for right knee status-post cruciate ligament reconstruction and torn meniscus with residual scar from 10 percent to 20 percent, effective December 3, 2013.  In August 2015, the RO granted a temporary 100 percent rating for status-post left total knee arthroplasty with residual surgical scar from March 16, 2015 to April 30, 2016.  Thereafter, a 30 percent rating was assigned for this disability, effective May 1, 2016.  This new rating effectively combined the prior separate ratings for the left knee arthritis and left knee valgus laxity.  The Board notes that because the increase and assignment of a separate evaluation did not constitute a full grant of the benefits sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

The Board notes that the Veteran had previously appealed an earlier effective date for a 20 percent rating that was assigned for right knee status-post cruciate ligament reconstruction and torn meniscus with residual scar.  However, the Board notes that the issue is more appropriately characterized as a staged rating, which is reflected accordingly on the title page.

The Board notes that the TDIU issue was not expressly raised in prior rating decisions, but was reasonably construed as a request for TDIU based on the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  The Court essentially stated that a request for a total disability rating-whether expressly raised by a Veteran or reasonably raised by the record-is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability as part of a claim for increased compensation.  Id. at 453-54.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

First, the Board notes that the Veteran testified before the undersigned in April 2017.  He endorsed increased worsening for all of his left and right knee disabilities.  He also explained that he planned to have right knee surgery soon.  The record was held open for 60 days in order to submit this evidence.  However, the record shows that the Veteran was actually more recently scheduled for right knee surgery in November 2017.  The Board finds that these records should be requested as they have been identified by the Veteran and are relevant to the claim.  

Next, the Board finds that another VA examination should be requested.  The Veteran was last examined in June 2015.  The VA examinations of record are insufficient for determining the proper disability ratings for the Veteran's left and right knee disabilities based on the recent holding of the Court of Appeals for Veterans Claims (Court) in Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held that 38 C.F.R. § 4.59 requires VA examinations for musculoskeletal disabilities to include joint testing for pain on both active and passive motion, in weight bearing and nonweight bearing.  However, the examinations of record with respect to the disabilities on appeal do not meet these requirements.  Accordingly, remand is warranted so that a new examination may be conducted and, if possible, an opinion may be obtained with respect to the findings of previous examinations.

Based on the foregoing, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  Therefore, an additional examination is necessary under 38 C.F.R. § 3.159(c)(4) (2017).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2; see 38 C.F.R. § 19.9.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  Furthermore, the Board is without the expertise necessary to determine the extent of worsened symptoms exhibited by the Veteran's disabilities.  "VA regulations specifically require the performance of a new medical examination ... [when] 'evidence indicated there has been a material change in a disability or that the current rating may be incorrect.'"  Caffrey v. Brown, 6 Vet. App. 377, 381 (quoting 38 C.F.R. § 3.327(a)) (1994).  In light of the foregoing, the Board finds that additional examinations are warranted.

The Board notes that the issue of entitlement to a total disability rating based on individual unemployability cannot be adjudicated until the left and right knee disabilities are addressed because they are intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1.  Request authorization from the Veteran to obtain all outstanding private treatment records for his left and right knee disabilities, including records from right knee surgery conducted in November 2017.

2.  Obtain updated VA treatment records since November 2016.

3.  Schedule the Veteran for a VA knee examination in order to assess the current nature and severity of the left and right knee disabilities.  The examiner should describe in detail the current status of the service-connected left and right knee disabilities and all related manifestations.  The examiner should test and record range of motion in active motion, passive motion, weight bearing, and nonweight bearing, if applicable.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

a)  The VA examiner should indicate all present symptoms and manifestations from the Veteran's service-connected left and right knee disabilities.  

b)  The examiner should report complete range of motion findings for each knee.  Range of motion measurement should be provided in active motion, passive motion, weight-bearing and nonweight-bearing positions (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

4.  After completing the above and conducting any additional development deemed necessary, including obtaining any updated treatment records, readjudicate the claims on appeal in light all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

